COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LARRY CHAMBERS AND ABIE WOLF,                  §
                                                                No. 08-20-00136-CV
                            Appellants,          §
                                                                   Appeal from the
 v.                                              §
                                                                 243rd District Court
                                                 §
 GARY STARR AND BONNIE STARR,                                 of El Paso County, Texas
                                                 §
                            Appellees.                          (TC# 2018DCV1581)
                                              §
                                          O R D E R

       The Court has this day GRANTED the Appellants’ motion to extend time on designation

of record. The Appellants are to file their designation and make financial arrangements with the

Court Reporter within twenty (20) days from the date of this order. The Court Reporter is to advise

the Court, in writing, whether a designation and financial arrangements were made, on or before

November 13, 2020,

       IT IS SO ORDERED this 12th day of October, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.